Citation Nr: 0427508	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from July 1965 to July 1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO found, in essence, that new and material evidence had 
been submitted to reopen the veteran's previously finally 
denied claim, and then denied the claim on the substantive 
merits.  

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for an acquired psychiatric disorder to 
include PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2003).



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The RO denied the veteran's claim for service connection 
for PTSD in August 1985; absent a timely appeal, that 
decision became final.

3.  Additional evidence which has been submitted since the 
final 1985 RO denial of the claim of service connection, 
bears directly and substantially on the specific matter and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances during confirmed 
Southeast Asia operations involving mail delivery off-ship 
and collateral duties in and around Vung Tau including during 
the Tet Offensive 1968-9. 

5.  The veteran's experiences are partly corroborated by 
ship, unit and other pertinent military history and his 
service records are not inconsistent therewith.  

6.  Credible evidence and medical opinion sustains that the 
veteran has PTSD which is a result of his Southeast Asia 
service.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1985 RO 
decision is new and material, and the claim for service 
connection for PTSD has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2003); 38 C.F.R. § 3.156 (2003).

2.  PTSD is reasonably the result of service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis: New and Material

At the time of the 1985 RO decision, of record was minimal 
service evidence and no significant medical evidence which 
included a diagnosis of PTSD.  

Since the 1985 RO decision, there has been additional 
evidence received from the service department to include 
portions of a 201 file.  The veteran has submitted data that 
tends to confirm the potential that stressors may have been 
present which had particular and specific impact on his 
mental health; and certainly tends to confirm that he had 
definitive acquired psychiatric problems in and as a result 
of service in addition to whatever else he experienced before 
service.  And a diagnosis of PTSD is now of record.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the recent information concerning potential 
stressors in service to associate with a definitely diagnosed 
PTSD, is clearly new.  And because it goes directly to the 
essential element of the claim, it is clearly so significant 
that it must be considered.  In addition, recent regulatory 
changes and judicial mandates have changed the climate in 
which such a case is to be addressed as well as the 
obligations on the part of all involved parties to obtain the 
best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  



Service Connection: PTSD
Factual Background

The veteran's service records including a partial 201 file 
reflect that he completed familiarization course with small 
arms, having fired 50 rounds at 200 yards, on September 24, 
1965. 

According to official Navy records, he reported to the USS 
COMSTOCK (LST 19) on October 9, 1965 or November 16, 1965, 
and was specifically certified by the service as having been 
in the Vietnam area of operations in direct support of 
military operation in Vietnam on August 27, 1966; September 8 
through November 14, 1966; December 4, 1966; December 10 
through December 17, 1966; and January 8, 1967 through 
January 16, 1967.  He was on the USS PICKAWAY (APA-222) from 
April 24, 1967 through at least July 6, 1967; and on the USS 
COLLETON (APB-36) in Southeast Asia in support of military 
operations in Vietnam from July 27, 1967 until transferred.  
During that time, Navy records show that he was assigned to 
the USS TUTUILA (ARG-4) at Vung Tau, Republic of Vietnam for 
a period of time of ill-defined time off the COMSTOCK.  He 
was also on the USS ISLE ROYALE (AD-29) from at least August 
29, 1968 until September 23, 1968 when he was transferred to 
the USS FOX (DLG-33); and on the USS BROOKE (DEG-1) from 
October 4, 1968.  An official summary abstract shows 
essentially these same vessels with slightly different dates 
of duty thereon.  The Board finds that that is harmless 
inconsistency and not pertinent to the efficacy of the data.  

His DD214N does not specifically identify his military 
occupational specialty but shows that his related civilian 
occupation would be mail clerk.  He was authorized to wear 
the National Defense Service Medal, Vietnam Service Medal 
with one Bronze Star, and the Republic of Vietnam Campaign 
Medal.  His total time served in foreign or sea service was 3 
years, 8 months and 24 days.

A statement by a veterans service officer in March 1985 was 
to the effect that he had known the veteran for 3 years 
during which time he had been having severe mental problems 
due to PTSD.  The service officer stated that the veteran had 
previously filed a claim but felt he was being hassled and 
refused to continue.  He stated that he had tried to 
convinced him to follow through.  He saw his moods and 
behavior continually and knew he needed help but refused to 
be admitted.  He asked that the veteran's claim be pursued 
and indicated that when evidence was available, it would be 
submitted.

In a VA Form 21-4138, dated in March 1985, the veteran stated 
that he had been on the COLLETON (spelled "USS Collection") 
on the Mekong (spelled "McCon") River between Cambodia and 
Vietnam where they served as suppliers and support and made 
daily trips into Vietnam as mail service carriers.  He stated 
that he had previously filed other claims including for his 
mental condition, which was getting worse, but had not liked 
the treatment he had gotten and refused to report for an 
examination.

An attempt was made at the time to obtain records from a VA 
facility in NM for reported treatment of the veteran since 
1969; no records were found.  

The RO denied the veteran's claim in August 1985 on the basis 
that PTSD was not shown by the evidence of record.

VA outpatient treatment records from 1986 to 1995 were 
acquired, and show recurrent treatment for varying 
complaints.  The veteran was said in 1986 to have been a 
letter carrier for 16 years.   He had completed an alcohol 
program in 1984.  He was having tension, irritability, 
feelings of frustration and frequent nightmares.  In service, 
he said he had experienced numerous episodes of having been 
fired on or having returned fire in service.  The diagnosis 
was PTSD and was noted to be a result of trauma in Vietnam.

The veteran, through his service officer, endeavored to 
reopen his claim in 1999 and attached service records and the 
1986 clinical report.

In a lengthy statement from the veteran, received in June 
1999, he described his in-service experiences.  In summary, 
he reported that he was on the USS COLLECTON (sic) and 
arrived in the middle of the night at Vong Tau (sic) in early 
June 1968 via the Mekong River.  He said it was then pitch 
black and he was told that he had to start counting to 13 
months before he could leave; since he had just finished 
patrol duty in the South China Sea, this was depressing.  He 
was also disheartened when it became clear that no one was 
going to be friendly, and he was told that it was not a good 
idea to make friends and get close to anyone, a concept he 
said he did not understand at the time.  He was the ship's 
postal clerk, a job that took on extra importance because it 
was the only contact the troops had with others at home.  He 
had been trained in weapons and found out why during Tet of 
1968-9.

The veteran described going on medevac assignments on various 
nights, and since the COLLETON had a miniature hospital for 
front line people who were injured, he was usually assigned 
to a boat that had a chopper landing pad for wounded and 
killed personnel.  On one such occasion, someone was killed 
by a gunshot wound to the back of the head.  He made two 
infantryman friends and tried to watch for them as they 
returned from missions and one night, he went with them.  He 
described the convoy of ships and the incidents that took 
place on regular missions.  Once, when he returned, he asked 
about his two infantry friends and was told that one was on 
R&R and the other was dead.

He described another time when they had concussion duty, a 
time when one would patrol around the ship and throw grenades 
to take out underwater saboteurs.  He fired over the head of 
the person moving a boat that sounded like an old washing 
machine, and then they blew up his boat.  Later an 
investigation of the area from which the boat had come 
revealed an enemy "spider hole" which was about a mile long.  
On his birthday, he and his infantry friend were going to 
celebrate; he was assigned to medevac duty and dealt with one 
wounded person who kept crying for God or his mother before 
he died.  

When he returned CONUS, he was met by protesters and others 
who did not understand what he had done; he felt he had done 
nothing wrong.

He stated that his mother thought he was different than when 
he went to service, and in 1969, she took him to the VA for 
help.  His mother had described his irritability, anger, 
etc., and he stated that the VA physician then told him he 
was just an alcoholic.  He had yelled at the physician and 
left.  He further described that even small noises bothered 
him (then and now), not liking crowds, having sleep problems, 
all of which had impacted his family.  He said that others 
acted like he was lying.  Eventually all the weapons around 
the house were hidden.

In an addendum., he further recalled that he later went to 
the burial of a man, CBC, who had been killed in action in 
Vietnam on May 11, 1971, and was a person he had known all of 
his life.  He indicated that he would endeavor to get 
statements from service comrades and family members and 
friends documenting his problems.

The veteran's wife provided a lengthy statement, dated in 
September 1999, to the effect that she had met him in 
December 1969.  They were married in April 1971.  She 
described at length the veteran's behavior with regard to his 
Vietnam experiences.

Another notarized letter was received in September 1999 from 
SG, who had met the veteran in 1963 and dated him prior to 
service; she stated that he was a changed person when he 
returned.  She described some of his actions and said she 
could not tolerate his behavior so they broke up and went 
their separate ways.

Numerous statements are of record from medical caregivers 
associated with the Mental Health Resources facility where 
the veteran was first seen in December 1997, was diagnosed by 
a psychiatrist in 1998, and has been treated since then for 
PTSD due to his Vietnam service.  The veteran was said to 
have used alcohol after service to alleviate his symptoms.  
He was noted to have intense flashbacks and frequent 
nightmares.

Subsequent VA clinical reports show that various family 
members had been concerned about the veteran's mental health 
but he had been reluctant to go to VA for evaluation.

On VA examination in September 2002, after extensive 
psychological and other testing and examination, the examiner 
diagnosed PTSD and depression.

In June 2004, the veteran submitted another lengthy statement 
as to his recollections of his experiences in Vietnam; this 
document is of record.
 

Analysis

The veteran and family members argue that he has had mental 
health issues related to Vietnam since he returned in 1969.  
And although VA medical records from his visit at his 
mother's insistence to a VA facility in 1969 remain yet 
unrecovered, there is no basis for discounting his statement 
in that regard.

The clinical records show that since at least 1986, numerous 
physicians including from private mental health facilities 
and VA have diagnosed the veteran's psychiatric disability as 
being due to PTSD.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Southeast Asia experiences, and data in 
support thereof, have been both entirely consistent and 
credible.  There is confirmation in service records of the 
close association between several of the ships on which he 
was stationed and the Vietnam Conflict.  Military historians 
and others are able to document the given combat 
circumstances in 1968-9 at Vung Tau and during the Tet 
Offensive of that period when the veteran was on mail duty 
and did occasional collateral activities and duty.  This 
documentation is probably not as complete as it might be, but 
it is certainly not inconsistent with and is, on retrospect, 
seen by the Board as entirely capable of corroborating his 
assertions in that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's Vietnam Era service.  While his official service 
documentations may not necessarily place him in "traditional" 
regimented combat structures, his jobs in mail delivery 
maintenance and servicing at Vung Tau, Vietnam and throughout 
Tet of 1968-9, under the circumstances known to have existed 
at that time, certainly took him into harm's way.  His ships 
were in an area quite closely combat related, often under 
fire, and certainly bore the deadly results of incoming 
ordnance causing grievous harm to personnel and property, and 
in intermediary care giving to those who had been injured on 
land.  It is noteworthy that he was documented to have served 
in areas at specific times when such combat-like situations 
often occurred, and that related stressors were not only 
entirely possible but often quite probable.  He states that 
these circumstances were of a certain nature which are 
entirely compatible with combat, and those which were not 
actual combat-related, were of significant trauma in his 
life; this is entirely credible.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
The Board appreciates the efforts made on the part of a 
former girlfriend and the veteran's wife to corroborate his 
behavior in and since service.  All in all, the Board is 
convinced by the credible evidence of record that the 
veteran's service was, in part, consistent with combat, and 
as such, his own offering of stressors must be taken at their 
face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

The veteran has been diagnosed with PTSD associated with his 
service experiences.  Since all criteria have been fulfilled, 
accordingly, the Board concludes that the veteran's acquired 
psychiatric disorder, diagnosed as PTSD, is reasonably the 
result of his Vietnam service, and service connection is in 
order.  



ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD.  

Service connection for PTSD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



